Fourth Court of Appeals
                               San Antonio, Texas
                                    October 16, 2014

                                  No. 04-14-00480-CV

  STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF J.B., As a
                          Mentally Ill Person,

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2014-MH-2140
                       Honorable Oscar J. Kazen, Judge Presiding


                                    ORDER
       The Appellant’s Second Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on October 20, 2014. No further extensions.



                                               _________________________________
                                               Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2014.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court